Citation Nr: 1217927	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a liver disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for lumbosacral strain with spina bifida.

3.  Entitlement to service connection for seizures.

4.  Entitlement to service connection for impotence.

5.  Entitlement to service connection for gastroesophageal reflux disease.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to an increased rating for gout, evaluated as noncompensably disabling prior to January 18, 2011, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to September 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for lumbosacral strain with spina bifida and for a liver disorder, finding that no new and material evidence had been submitted.  The RO also denied the Veteran's claims for service connection for impotence, seizures, GERD, and sleep apnea.  The RO further denied the Veteran's claim for an increased rating for gout, rated as noncompensably disabling at that time.  

The Board subsequently remanded the case in July 2010 for further notification, evidentiary development, and adjudication. In the remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, provide the Veteran with VA examination, and then re-adjudicate the claims.  The Board also instructed the AOJ to provide a statement of the case (SOC) regarding the Veteran's petition to reopen his previously denied claims for service connection for a liver disorder and back disorder.  The AOJ provided the Veteran with VCAA-compliant notice in August 2010 and scheduled him for VA examinations, which were conducted in January 2011. The Veteran was then provided a supplemental statement of the case (SSOC) in September 2011, in which the AOJ again denied the Veteran's claims for service connection.  The AOJ further issued a separate rating decision in September 2011 granting the Veteran an increased rating of 10 percent for gout, effective January 18, 2011.  The AOJ further provided the Veteran with an SOC concerning his liver and back claims; he timely perfected an appeal as to those issues.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen certain of the Veteran's claims for service connection.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claims for service connection for lumbosacral strain with spina bifida and for a liver disorder as claims to reopen.

The Veteran testified before the undersigned Veterans Law Judge at videoconference hearings in January 2010 and February 2012.  Transcripts of the hearings have been associated with the Veteran's claims file.  



FINDINGS OF FACT

1.  By an October 1981 rating decision, the RO denied the Veteran's claim for service connection for lumbosacral strain with spina bifida. The Veteran did not file an appeal.

2.  By an August 2002 rating decision, the RO denied the Veteran's claim for service connection for a liver disorder. The Veteran did not file an appeal.

3.  Evidence received since the RO's October 1981 rating decision is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim of service connection for lumbosacral strain with spina bifida and does not raise a reasonable possibility of substantiating the claim.

4.  Evidence received since the RO's August 2002 rating decision is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim of service connection for liver disorder and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran likely has seizures that are attributable to his service-connected glomerulosclerosis with nephrotic syndrome, hypertension, and renal failure.

6.  The Veteran likely has impotence that is attributable to medications used to treat his service-connected glomerulosclerosis with nephrotic syndrome, hypertension, and renal failure.

7.  Gastroesophageal reflux disease is not attributable to the Veteran's period of military service and has not been caused or made worse by service-connected disability.

8.  Sleep apnea is not attributable to the Veteran's period of military service and has not been caused or made worse by service-connected disability.

9.  For the entirety of the claim period, the Veteran's gout has been manifested by one or two exacerbations a year in a well-established diagnosis; symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year have not been shown.


CONCLUSIONS OF LAW

1.  An October 1981 rating decision by the RO that denied the Veteran's claim for service connection for lumbosacral strain with spina bifida is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  An August 2002 rating decision by the RO that denied the Veteran's claim for service connection for a liver disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  Evidence relating to the Veteran's claim of service connection for lumbosacral strain with spina bifida received since the RO's October 1981 rating decision is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  Evidence relating to the Veteran's claim of service connection for a liver disorder received since the RO's August 2002 rating decision is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The Veteran has seizures that are proximately due to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

6.  The Veteran has impotence that is proximately due to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

7.  The Veteran does not have gastroesophageal reflux disease that is the result of disease or injury incurred in or aggravated during active military service; gastroesophageal reflux disease is not proximately due to or the result of service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); 38 C.F.R. § 3.310 (2006).

8. The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated during active military service; sleep apnea is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); 38 C.F.R. § 3.310 (2006).

9.  The criteria for a rating of 20 percent, but no higher, for service-connected gout have been met for the entirety of the claim period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to render a decision on the claims on appeal has been accomplished.

In this respect, through August 2005, November 2005, February 2006, December 2006, and August 2010 notice letters, the RO notified the Veteran of the legal criteria governing his claims and the evidence needed to support his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the August 2005, November 2005, February 2006, December 2006, and August 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned August 2005, November 2005, February 2006, December 2006, and August 2010 letters.  The Veteran was further provided notice concerning the criteria for assigning disability ratings or effective dates pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) via a March 2006 letter.  These questions are thus not now before the Board.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, the Board finds that all notification and development action needed to arrive at a decision as to the applications to reopen has been accomplished.  Specifically, with regard to the two claims to reopen, the AOJ informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by a notice letter in August 2010.  The notice letter provided the regulatory definition of "new and material' evidence.  The Veteran was also told of the evidence and information necessary to establishing the underlying claims of entitlement to service connection.  Specifically regarding VA's duty to notify, the Board finds that the August 2010 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The August 2010 notice letter also notified the Veteran that, to be considered material, evidence he supplied must pertain to the reason his claims for service connection for lumbosacral strain with spina bifida and for a liver disorder were previously denied.  Further, the August 2010 letter provided the Veteran specific notice of the elements of service connection that were the basis for the prior denial of his claims for service connection for lumbosacral strain with spina bifida and for a liver disorder.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board thus concludes that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Consequently, the Board does not find that the VCAA requires remand to the RO.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records from post-service treatment from both private and VA treatment providers.  He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  The Veteran also underwent VA examination in February 2008, March 2009, and January 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on physical examination as well as consideration of the medical records in the claims file and the Veteran's history.  The opinions address all of the pertinent evidence of record, to include statements given by the Veteran at the time of examination, and provide complete rationale for the opinions stated.  The examinations also include information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal have been met.  38 C.F.R. § 3.159(c)(4).

Further, although the Veteran's claims for service connection for lumbosacral strain with spina bifida and a liver disorder were not reopened by the RO and will not be reopened by the Board, reasonable efforts to assist the Veteran in these claims have been undertaken.  Although a VA examination was not provided in connection with the claims, the Board notes that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claims for service connection for lumbosacral strain with spina bifida and for a liver disorder have not been reopened; thus, an examination is not required.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II.  Analysis

A.  Petitions to Reopen

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

During the pendency of the Veteran's appeal, VA revised 38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The amended regulation became effective October 6, 2006.  The Board notes that none of the revisions, which relate to receipt of additional service department records, affects the Veteran's pending claims.

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the lumbosacral strain claim was the October 1981 rating decision; the last final denial pertinent to the liver disorder claim was in August 2002.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has lumbosacral strain with spina bifida that is related to his active military service.  The Veteran also claims that he has a liver disorder that developed secondary to his service-connected kidney disorder and hypertension and the medications he has used to treat the disorders.  As a result, the Veteran contends that service connection is warranted.

In an October 1981 rating decision, the RO denied the Veteran's claim of service connection for a lumbosacral strain with spina bifida.  In an August 2002 rating decision, the RO denied the Veteran's claim of service connection for a liver disorder.  As the Veteran did not appeal those decisions, they are final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Thereafter, in 2005, the Veteran again sought to reopen his claims of service connection for lumbosacral strain with spina bifida and a liver disorder.

Evidence of record in 1981 concerning the Veteran's claimed lumbosacral strain with spina bifida included multiple service treatment records showing that the Veteran was treated for lumbosacral strain while on active duty.  A medical board evaluation dated in June 1981 noted a diagnosis of spina bifida that was found to have existed prior to service and not have been aggravated thereby.  Evidence of record in 2002 concerning the Veteran's claim for a liver disorder included the Veteran's service treatment records, which were silent as to any diagnosis of a liver disorder.  In addition, a private sonogram conducted of the Veteran's liver in June 2001 was negative.  

Evidence added to the record since the RO's October 1981 rating decision concerning the Veteran's claim for service connection for lumbosacral strain with spina bifida includes records of VA and private treatment the Veteran has received since that date.  VA treatment records reflect treatment for complaints of low back pain in April 1986, May 1991, and August 1998, including indications that the Veteran complained of increased back pain following motor vehicle accidents in 1991 and 1998.  The Veteran also underwent VA examination in September 1986, at which time a diagnosis of spina bifida occulta was noted.  He has also undergone surgery for his lower back problems.  The Veteran has also contended on multiple occasions, including in testimony before the undersigned Veterans Law Judge, that he injured his back in a fall in service and was never diagnosed with spina bifida before active duty.  

Evidence added to the record since the 2002 decision concerning the Veteran's liver disorder claim includes records from VA treatment in April 2006 that reflect elevated liver function tests, but ultrasound testing conducted at the time was normal.  A further liver ultrasound conducted in February 2008 revealed a "possible fatty liver," but no diagnosis was assigned.  Similarly, VA examination conducted in February 2008 found the Veteran to have a "fatty liver" due to his obesity, but no diagnosis was assigned.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claims for service connection for lumbosacral strain with spina bifida and for a liver disorder has not been received, and the claims may not be reopened.  The evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the service connection claims.  Essentially, the new medical evidence does not suggest in a manner not previously shown that the Veteran developed a back problem while on active duty, or that he had a pre-existing back disability that was worsened while in service.  Further, the new medical evidence does not suggest that the Veteran has a currently diagnosed liver disorder traceable to service.

As relates to the Veteran's claimed lumbosacral strain with spina bifida, as noted above, the evidence previously of record showed that the Veteran's lumbosacral strain was attributable to spina bifida, which pre-existed service.  Evidence received since the October 1981 denial includes an ongoing diagnosis of and treatment for problems with the Veteran's lower back.  However, this information does not tend to prove the Veteran's claim in a manner different from what was already shown in October 1981.  In that connection, the Board acknowledges that the Veteran's claim was initially denied because he was found to have spina bifida that led to his in-service lumbosacral strain and was not aggravated by his time on active duty.  The Veteran has complained that his current back problems were aggravated by the physical activity he engaged in while on active duty and that he did not have spina bifida prior to entering service.  However, the Board notes that the record does not contain any medical evidence to suggest an etiological link between service and the Veteran's current diagnoses of lumbosacral strain or spina bifida.  The fact remains that the Veteran was found to have lumbosacral strain due to pre-existing spina bifida at the time of his separation from active duty, and he has submitted no evidence to contradict such a finding.  Further, the Veteran has not submitted evidence to suggest that either disorder was aggravated beyond its normal condition by service.  To the contrary, evidence submitted following the prior denial of the Veteran's claim tends to suggest that his current back complaints are related, not to service, but to post-service motor vehicle accidents.  Consequently, the Board finds that the new evidence differs from what was previously of record, but substantively shows the same thing.  In other words, with respect to what is required to show a relationship to military service, it is cumulative of what was previously known.

Regarding the Veteran's claimed liver disorder, as noted above, the evidence previously of record did not show that the Veteran had a diagnosis of a liver disorder at the time of the initial 2002 denial.  The evidence received since the 2002 denial, similarly, does not reflect an ongoing diagnosis of a disability, as opposed to a laboratory finding.  However, the Board notes that such a condition is not a disability for VA compensation purposes.  Rather, an elevated liver function test is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  38 U.S.C.A. §§ 1110, 1131; see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses such as hyperlipidemia, elevated liver function tests, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address).  To the contrary, the newly submitted evidence tends to show that the Veteran does not have a liver disorder traceable to service-a required element for a finding of service connection.  See Hickson v. West, 12 Vet. App. 247, 259 (1999). 

The Board thus concludes that the evidence received since the October 1981 and August 2002 rating decisions is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the evidence added to the record since the prior denials does not provide any new evidence indicating that the Veteran currently suffers from lumbosacral strain with spina bifida or a liver disorder that is related to his service.  Thus, none of the evidence raises a reasonable possibility of substantiating the Veteran's claims of service connection.

The Board has also considered the assertions and testimony of the Veteran and his representative that were made in support of his claims, but emphasizes that he is not shown to be other than a layperson without the appropriate medical training or expertise to render an opinion on a medical matter such as the specific diagnosis of a disorder such as spina bifida or a liver disability.  In sum, although the Veteran asserts that he has a current lumbosacral strain with spina bifida and a liver disorder that can be attributed to service or, alternately, to his service-connected disabilities and attendant medications, these were his contentions previously, and the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical diagnosis.  As such, his statements do not amount to new and material evidence.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 

Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claims for service connection for lumbosacral strain with spina bifida and for a liver disorder has not been received; hence, the requirements to reopen the claims for service connection for lumbosacral strain with spina bifida and a liver disorder have not been met, and the appeal must be denied.  (As new and material evidence to reopen the finally disallowed claims has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)

B.  Claims for Service Connection

The Veteran contends that he experiences seizures, impotence, gastroesophageal reflux disease (GERD), and sleep apnea as a consequence of service.  Alternately, the Veteran contends that the identified disorders developed secondary to his service-connected glomerulosclerosis with nephrotic syndrome, hypertension, and renal failure, or to medications used to treat the service-connected disabilities.  Therefore, the Veteran contends that service connection is warranted for seizures, impotence, GERD, and sleep apnea.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999). 

Under applicable law, service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

The Board notes that, during the course of the Veteran's appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected disability is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

Relevant evidence consists of the Veteran's service treatment records as well as records of post-service treatment the Veteran has received from both private and VA treatment providers.  The Veteran has also undergone VA examinations in February 2008, March 2009, and January 2011 and has submitted multiple letters from his private physicians.  Review of the Veteran's service treatment records reflects that they are silent as to any complaints of impotence, seizures, or trouble sleeping.  The Veteran was seen for complaints of diarrhea in May 1980; at that time, he was diagnosed with an upper respiratory infection.  No follow-up treatment is noted.  At the Veteran's separation report of medical examination conducted in February 1981, he was noted to have a normal abdomen and viscera, endocrine system, and normal neurological and psychiatric symptoms.  Although the examiner noted the Veteran's complaint of trouble sleeping, no diagnosis was assigned.  Similarly, the Veteran complained on his February 1981 separation report of medical history of trouble sleeping, but no diagnosis was assigned.  

Post-service treatment records reflect that the Veteran has sought treatment on multiple occasions for seizures, as well as problems sleeping and gastrointestinal complaints.  He was diagnosed by VA physicians with syncope of "unclear" etiology at a September 1999 treatment visit.  His VA physicians first diagnosed him with a seizure disorder in March 2004, but no etiology was provided at that time.  Report of a June 2004 neurological evaluation, however, reflects that the Veteran's seizures were noted to be caused by syncope related to his service-connected hypertension.  Similarly, private treatment records dated in May 2006 reflect a diagnosis of seizures, with a history of hypertensive encephalopathy.  Regarding his gastrointestinal complaints, the Veteran was diagnosed with peptic ulcer disease in January 2002; no etiology was offered at that time.  At a later VA treatment in January 2006, the Veteran's physician assigned him a diagnosis of GERD but offered no opinion as to its etiology.  He underwent sleep study in April 2001, which was negative for sleep problems.  However, at a later private sleep study in November 2005, the Veteran was diagnosed with severe sleep apnea, both obstructive and mixed.  No etiological opinion was offered.  The Veteran was again diagnosed with sleep apnea by his VA treatment providers in July 2009; he was also noted to carry a diagnosis of seizure disorder at that time.    

Report of the February 2008 VA examination reflects that the Veteran complained of erectile dysfunction, which the examiner attributed to medication.  At a March 2009 VA examination, the examiner noted the Veteran's complaints of frequent episodes of loss of consciousness and disorientation but opined that he did not have a diagnosable seizure disorder.  The examiner based this conclusion on his finding that no one had observed the Veteran's claimed seizures and that, were the seizures related to the Veteran's service-connected hypertension, they would occur more frequently and have been witnessed by one or more medical professionals.  

The Veteran underwent further VA examination in January 2011.  At that time, he was again noted to experience erectile dysfunction, although the examiner stated the most likely etiology of the disorder was diabetes.  The examiner noted the Veteran's report of having been told his GERD was due to medications he was taking to treat his kidney and hypertension disorders.  The examiner diagnosed the Veteran with GERD but opined that it was not as least as likely as not related to service, or to his service-connected disabilities.  In so finding, the examiner reasoned that the Veteran has in fact been prescribed medications that could cause gastrointestinal distress but reasoned that such complaints would have resolved when such medications were discontinued.  Rather, the examiner reasoned, the Veteran's current GERD, and associated complaints of diarrhea, are likely related to diabetes, a finding supported by medical literature.  The examiner further acknowledged the Veteran's diagnosis of sleep apnea but opined that the disorder is also not likely related to service or service-connected disability.  In so finding, the examiner found the disorder to be likely related to the Veteran's obesity and pointed to medical literature suggesting that there is not a known link between sleep apnea and kidney or heart problems.

The Veteran has also submitted multiple letters from his private treatment providers concerning his service connection claims.  In a letter dated in November 1999, a private physician noted the Veteran's complaints of seizure activity including loss of consciousness and disorientation.  The physician did not assign a diagnosis at the time but instructed the Veteran to observe traditional "seizure precautions" such as not driving or operating heavy equipment.  Letters from a different physician dated in July and September 2007 indicate that the Veteran has been diagnosed with mini-strokes causing a seizure disorder.  The physician also stated in those letters that the Veteran's medication due to his service-connected kidney disorder has side effects such as acid reflux and sleep apnea.  In a follow-up letter dated in November 2007, the same private physician reiterated his conclusions that the Veteran's service-connected hypertensive and kidney disorders are the cause of his seizure disorder, which the physician related to residuals of hypertensive encephalopathy.  The physician provided an extensive explanation for his conclusion that the Veteran's renal problems and resultant hypertension have led to the development of seizures.  These findings were reiterated in a January 2010 letter from the physician.  

In addition to the medical evidence, the Veteran has submitted multiple statements in support of his claims and has testified before the undersigned Veterans Law Judge.  In particular, the Veteran contended at the January 2010 and February 2012 hearings before the undersigned Veterans Law Judge that he believes his erectile dysfunction and seizures are due to his service-connected kidney disorder and hypertension, and the medications used to treat those disabilities.  The Veteran also stated at the hearings that he believes his sleep apnea and GERD to have similar ideology and has contended that his private physician has confirmed his beliefs as to the etiology of his disorders.  

The Board notes initially that the Veteran's service medical records are silent concerning treatment for seizures or any related disorder, as well as for impotence or erectile dysfunction.  The relevant post-service medical evidence of record, however, documents that the Veteran's private physician has clearly explained the likely etiological link between the Veteran's seizures and his service-connected kidney and cardiac disorders.  Similarly, the February 2008 VA examiner found the Veteran's erectile dysfunction to have developed secondary to medications used to treat his service-connected disabilities.  Here, the Board is inclined to give considerable weight to the opinion of the Veteran's private physician, who provided an exhaustive explanation for why the Veteran currently experiences seizures secondary to his service-connected kidney and heart disorders.  In this regard, the Board notes that this opinion is supported by the multiple private and VA diagnoses of seizure disorder related to hypertension and is uncontradicted by any medical evidence of record.  Although the Board acknowledges that the record contains an opinion from the March 2009 VA examiner that the Veteran does not currently experience a seizure disorder, such a diagnosis is in fact well documented by both private and VA treatment providers, who have been treating the Veteran for seizures since at least 1999.  As noted above, the Veteran's private physician has capably provided an etiological link between his seizures and his service-connected disabilities, an opinion that is not contradicted by medical evidence of record.  

Similarly, although the record reflects an opinion by the January 2011 VA examiner that the Veteran's erectile dysfunction is due not to service-connected disability but to diabetes, the Board notes that when evidence has been adequately explained, the Board is free to favor one medical opinion or conclusion over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).  In this case, the February 2008 and January 2011 VA examinations yielded different conclusions as to the etiology of the Veteran's impotence, but the Board finds no reason to find one examination to be more credible, probative, or reliable than the other.  The negative opinion of the January 2011 VA examiner offers no compelling justification for the Board to find it more probative than the finding of the February 2008 VA examiner that the Veteran's erectile dysfunction is due to medications to treat his service-connected disabilities.  Thus, conferring the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's impotence is proximately due to service-connected disability.  In view of the foregoing, the Board concludes that service connection for seizures and for impotence is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the remaining claims for service connection, upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for sleep apnea and GERD.  The Board notes in particular that, with one exception for an upper respiratory infection causing diarrhea that was treated without residuals, the Veteran's service treatment records are silent as to any complaints of or treatment for gastrointestinal problems at any time during service.  The Veteran responded "No" when asked if he had stomach trouble at his February 1981 separation report of medical history, and he was noted to have a normal abdomen and viscera at his separation medical examination.  Similarly, the Veteran was not treated for any problems with sleep at any time during service; although he responded "Yes" when asked if he experienced problems sleeping at his February 1981 separation report of medical history, no diagnosis was assigned, and his neurological and respiratory systems were found to be normal at the time.  The Veteran did not seek treatment for any gastrointestinal or sleep problems until many years after his separation from service.  The January 2011 VA examiner's opinion supports the conclusion that the Veteran does not now have GERD or sleep apnea due to service. 

The Board concedes that the Veterans current treatment records and VA examination confirm current diagnoses of GERD and sleep apnea, but concludes that there is no competent medical evidence relating either disorder to service, or to his service-connected disabilities.  No findings of gastrointestinal problems were noted at the time of the Veteran's separation medical examination in February 1981.  Although the Veteran indicated at his separation report of medical history that he was having trouble sleeping, no diagnosis was made at the time.  Records of the Veteran's post-service treatment further reflect that he was first diagnosed with peptic ulcer disease in 2002 and with GERD in 2006-more than two decades after his separation from service.  Similarly, the Veteran underwent sleep study in April 2001, which was negative for sleep problems; he was not assigned a diagnosis of sleep apnea until 2006, more than 25 years after leaving active duty.  Importantly, there is simply no evidence of record to suggest that the Veteran's currently diagnosed GERD or sleep apnea is directly related to his time on active duty.  

The Board notes that the Veteran has stated in multiple submissions to VA, as well as at his hearings before the undersigned Veterans Law Judge, that he believes his current gastrointestinal and sleep problems are attributable to service.  However, in order for the Veteran's claim to be granted, the record must contain persuasive medical evidence linking the present disorder to service.  Here, however, the medical evidence does not lead to a conclusion of service connection.  Indeed, as noted above, the weight of the evidence supports the findings of the January 2011 VA examiner, who offers an unfavorable opinion as to any relationship between any current GERD or sleep apnea and service.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinion is adequate for deciding this appeal.  Because these opinions are not controverted by any probative medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for GERD and for sleep apnea on a direct basis must be denied.

Because the question of whether a disability such as GERD or sleep apnea is related to another disorder such as glomerulosclerosis or hypertension is a medical question requiring expertise, the Board relies upon the January 2011 VA examiner's opinions in making its determination.  The examination reports reflect that the examiner comprehensively examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the examiner offered a rationale for his opinions that the Veteran's GERD and sleep apnea are less likely than not related to or aggravated by his service-connected disorders, relying on the examination and his medical expertise as well as review of medical literature in concluding that any connection between his GERD or sleep apnea and his service-connected disabilities was doubtful.  Specifically, the examiner noted that the Veteran's current GERD and sleep apnea are likely attributable not to service or to service-connected disability but are rather likely due to obesity and diabetes-disabilities that are not service connected.  

In so finding, the Board acknowledges that there are opinions in the file that purport to offer an etiological link between the Veteran's current GERD and sleep apnea and his service-connected disabilities.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the January 2011 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the opinions offered by the Veteran's private physician in July and September 2007.  Importantly, the letters from the Veteran's private physician dated in July and September 2007 each state only that the medications the Veteran took to treat his service-connected disabilities have side effects "such as acid reflux ... and sleep apnea."  The physician did not offer an opinion that the medications were in fact causing such side effects in the Veteran's case.  In so observing, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

Thus, the Board finds that the July and September 2007 letters submitted by the Veteran's private physician, which each noted only that medications the Veteran was taking could cause side effects such as those for which he is currently seeking service connection, do not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a physician's statement framed in terms such as "can" or "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not'" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).  The strongest evidence in favor of the Veteran's claim is the generalized statements from his private physician indicating that medications used to treat his service-connected disabilities may cause side effects such as GERD or sleep apnea.  This evidence is outweighed by the medical evidence from the January 2011 VA examiner's well-reasoned opinions, based on both the Veteran's reported history and his medical records, that his currently diagnosed GERD and sleep apnea are not likely related to or aggravated by his service-connected disabilities.  

Given the failure of the private treatment provider to provide anything more than generalized opinions, and in light of the well-reasoned negative opinion offered by the VA examiner in January 2011, which relied on consideration of the Veteran's entire medical history as well as the examiner's medical knowledge and expertise, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The January 2011 VA examiner, by contrast, provided a report that fully considered the Veteran's history, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions.  Thus, the Board relies upon the January 2011 VA examiner's opinion in making its determination.  As discussed above, the January 2011 VA examination specifically addressed causation, clearly indicating that the Veteran's current GERD and sleep apnea were not caused or permanently worsened by his service-connected disabilities.  Additionally, the examiner offered a clear and well-reasoned rationale for his opinion that the evidence contained in the Veteran's claims file supported a conclusion that his current sleep apnea and GERD were not caused or aggravated by his service-connected disorders, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any causation or aggravation was doubtful.  For these reasons, the Board concludes that the January 2011 VA examiner's opinion is of greater weight.

The Board has considered the Veteran's contentions that his GERD and sleep apnea were caused or worsened by his service-connected disabilities.  However, as a layperson, the Veteran has no competence to give a medical opinion in complex cases such as this.  Thus, while the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition such as GERD or sleep apnea.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his GERD and sleep apnea were not caused or aggravated by his service-connected disabilities.  Thus, the Veteran's own assertions as to the etiology of his current GERD or sleep apnea have no probative value.

The Board thus concludes that the probative evidence of record does not link the Veteran's current GERD or sleep apnea to service or to his service-connected disabilities.  Therefore, the Board concludes that the Veteran's current GERD and sleep apnea are not the result of disease or injury incurred in or aggravated by service, and any such disabilities are not proximately due to or the result of a service-connected disability.  The claims for service connection for GERD and sleep apnea must thus be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Claim for Increase

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Relevant evidence of record consists of treatment records from private and VA treatment providers, as well as VA examinations conducted in February 2008 and January 2011.  Records from the Veteran's ongoing treatment with VA providers document that he was treated for acute flares of gout in August 2004, November 2006, March 2007, August 2007, and August 2009.  He was further seen for emergency treatment of an acute gout flare in January 2012.  Report of a VA examination conducted in August 2005 noted a diagnosis of gout but found the Veteran to have no active process at that time.  At his February 2008 VA examination, the Veteran was noted to have "intermittent" flares of gout with remissions.  He was noted to have pain in the feet bilaterally, but the disorder was found not to affect the motion of any joint.  The examiner noted the Veteran's report that his gout flared every three to four months and caused him to take to his bed for up to a week each time.  However, physical examination found no flare of gout at the time.  Similarly, at his January 2011 VA examination, the Veteran complained of having acute flare ups that migrated between his feet, ankles, elbows, and toes.  At that time, the Veteran reported experiencing approximately three flares of gout every month.  Physical examination revealed that motion of the Veteran's joints was not affected.  Radiological evaluation found mild degenerative changes in the Veteran's ankles bilaterally, as well as minimal degenerative change of the first metatarsal phalangeal joints bilaterally.  The examiner found the Veteran to have "mild to moderate" gout with no clinical findings at the time of examination.   

The RO has evaluated the Veteran's gout under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which directs VA to rate gout under the criteria for rheumatoid arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, disability is assigned various ratings based on whether there is an active process or manifested by chronic residuals.  For an active process, a 100 percent rating is assigned for constitutional manifestations associated with active joint involvement, totally incapacitating.  Id.  A 60 percent rating is assigned where manifestations less than commensurate with criteria for a 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Id.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Id.  A 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  Id.

For chronic residuals, Diagnostic Code 5002 permits evaluation based on limitation of motion or ankylosis, favorable or unfavorable, of specific joints affected consistent with applicable diagnostic codes.  Where however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Id.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  A Note to the Code provides that the rating for active process cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  However, unlike ratings for the fingers, the rating code does not provide ratings based on limitation of motion of individual toes.

In this case, the Board finds that the medical evidence of record documents that the Veteran carries a well-established diagnosis of gout and that the evidence tends to establish that he suffers one to two exacerbations of gout per year.  In that connection, the Board notes that VA treatment records document flare-ups in 2004, 2006, 2009, and 2012, as well as two exacerbations in 2007.  Accordingly, the Board finds that a 20 percent rating for the Veteran's service-connected gout is warranted for the entirety of the claim period.  

However, the Board does not find that a 40 percent rating is warranted for the Veteran's service-connected gout at any time during the claim period.  In that connection, the Board notes that the evidence fails to show that the disorder causes definite impairment of health or incapacitating exacerbations occurring three or more times per year.  The Board acknowledges that the Veteran has reported that he experiences flares of gout anywhere from three times per year to three times per month.  However, the evidence does not establish that these flares are incapacitating in nature.  In that connection, the Board acknowledges that Diagnostic Code 5002 does not provide a definition for an "incapacitating episode."  However, under the same regulation governing the evaluation of musculoskeletal disabilities, 38 C.F.R. § 4.71a, an "incapacitating episode" is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  In the instant case, the Veteran has not been shown to suffer more than one incapacitating episode per year, as defined by VA regulations, due to his service-connected gout.  While the Board does not doubt that the Veteran experiences flare-ups of pain due to gout, instances in which he has been prescribed bed rest by a physician or been shown to have been unable to walk or ambulate do not amount to more than one per year, as evidenced by the Veteran's VA treatment records showing, at most, two treatments for acute flares of gout per year.  Thus, without further evidence of incapacitating exacerbations of gout occurring three or more times per year, the Board finds that a 40 percent rating is not warranted.  

In sum, the evidence of record shows that, for the entirety of the claim period, a disability rating of 20 percent, but no higher, for the Veteran's service-connected gout is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5017.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of an assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected gout, without consideration of other disabilities, has otherwise rendered impractical the application of the regular schedular standards.  To the contrary, the January 2011 VA examiner specifically stated that the Veteran's unemployment was due not to his service-connected gout but to renal disease.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  In this case, the symptoms the Veteran experiences are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected gout warrants a disability rating of 20 percent, but no higher, for the entirety of the claim period.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2011).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than that assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

The application to reopen a claim of entitlement to service connection for lumbosacral strain with spina bifida is denied.

The application to reopen a claim of entitlement to service connection for a liver disorder is denied.

Entitlement to service connection for seizures as secondary to service-connected disability is granted.

Entitlement to service connection for impotence as secondary to service-connected disability is granted.

Entitlement to service connection for a gastroesophageal reflux disease is denied.

Entitlement to service connection for sleep apnea is denied.

A rating of 20 percent for gout is granted for the entirety of the claim period, subject to the laws and regulations governing the payment of monetary benefits.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


